Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
Claims 5 and 22 are considered invoking a means plus function since the generic placeholder “driver” is not modified by sufficient structure. The specification teaches “motor 130” in [0037] as sufficient structure. This structure will be interpreted into the prior art rejection sections.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7 – 16, and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Patent No. 544,966 hereinafter Davis) in view of Lempriere (U.S. Patent Publication No. 2002/0100401(A1) hereinafter Lempriere).

Regarding Claim 1, Davis teaches an agitator (figures 1 – 3: entire system) for an agricultural system (intended use), comprising: a shaft configured to rotate about a rotational axis during operation (figure 3: shaft I) of the agricultural system (intended use); and an extension coupled to the shaft, wherein the extension includes a hoop and a tine extending from the hoop (figure 3: agitator wires K’ and loops k), the tine extends acutely relative to the rotational axis of the shaft (figure 3: agitator wires K’ extend along shaft I and these tines form an acute angle, less than 90ᵒ with the rotational axis of the shaft), the hoop is configured to be longitudinally aligned with an inlet of a feed-wheel of the agricultural system (figures 1 & 3: loops k are aligned longitudinally along hopper A), and the tine is configured to be longitudinally offset from the inlet of the feed-wheel (figures 1 & 3: agitator wires K’ are configured to be longitudinally offset in the same manner as the instant case).  
Davis is silent on a metering system.
Lempriere teaches a metering system (figure 3: roller 20, shaft 22, and their drive system is considered a reading on metering system).
Davis and Lempriere are analogous in the field of rotating horizontal shafts with hooped and tined agitation elements attached to the rotating shaft, utilized in distributing particulate material; these apparatuses purposed for agricultural services. It would have been obvious to modify the fertilizer distributor hopper of Davis with the hopper and metering system of Lempriere in order to measure the amount of fertilizer being distributed.

Regarding Claim 2, Davis teaches the agitator (figures 1 – 3: entire system) of claim 1, wherein Lempriere further teaches the agitator comprising a sub-hopper and the metering system (figure 3: hopper 12 & roller 20, shaft 22, and their drive system is considered a reading on metering system), wherein the metering system is configured to couple to the sub-hopper (figure 3: hopper 12 & roller 20, shaft 22, and their drive system is coupled to hopper 12), and the inlet is configured to receive particulate material (figures 2 & 3: aperture 16).  

Regarding Claim 3, Davis teaches the agitator (figures 1 – 3: entire system) of claim 2, wherein the shaft, the extension, or both, are disposed within the sub-hopper (figure 1: shaft I and agitator wires K’ both reside in hopper A).  

Regarding Claim 4, Davis teaches the agitator (figures 1 – 3: entire system) of claim 1, wherein the hoop is aligned with the inlet along a longitudinal axis, the tine is offset from the inlet along the longitudinal axis, and the longitudinal axis extends along the rotational axis (figures 1 & 3: shaft I, agitator wires K’, and loops k extend along the longitudinal axis of hopper A).  

Regarding Claim 5, Davis teaches the agitator (figures 1 – 3: entire system) of claim 1.
Davis is silent on the agitator comprising a driver, 112f: motor and its equivalents, configured to cyclically rotate the shaft in a first rotational direction about the rotational axis and in a second rotational direction, opposite the first rotational direction, about the rotational axis.  
Lempriere teaches the agitator comprising a driver, 112f: motor and its equivalents, configured to cyclically rotate the shaft in a first rotational direction about the rotational axis and in a second rotational direction, opposite the first rotational direction, about the rotational axis (figure 5 & [0050]: “motor” & intended use: the preceding claim language is a function of how one would run the motor and is therefore considered intended use as the drive system is structurally capable of rotating in both rotational directions [one of ordinary skill in the art would at the most need to switch the electric leads on the motor to reverse the motor rotation]).  
It would have been obvious to one skilled in the art before the effective filing date to modify the shaft I of Davis with the motor of Lempriere in order to automate the rotation of the agitator distributor.

Regarding Claim 7, Davis teaches the agitator (figures 1 – 3: entire system) of claim 1.
Davis is silent on the hoop and the tine of the extension have a circular cross-section or a rectangular cross-section.
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the shape of the agitator wires K’ and loops k to be of circular cross section in order to utilize mass produced (i.e. more economical) wires for the operation, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Regarding Claim 8, Davis teaches the agitator (figures 1 – 3: entire system) of claim 1, wherein an entirety of the extension is positioned on a lateral side of the shaft, or the shaft extends through the extension (figure 1: loop k extends through shaft I).  

Regarding Claim 9, Davis teaches an agitator (figures 1 – 3: entire system) for an agricultural system (intended use), comprising: a shaft (figures 1 & 3: shaft I) disposed within the sub-hopper (figure 1: hopper A in which shaft I resides) and configured to rotate about a rotational axis during operation of the agricultural system (intended use); and a plurality of extensions coupled to the shaft, wherein each extension of the plurality of extensions includes a hoop and a tine integrally formed with the hoop (figure 3: agitator wires K’ and loops k), each extension of the plurality of extensions is positioned along the shaft such that each hoop is longitudinally aligned with an inlet (figures 1 & 3: loops k are longitudinally aligned with the fertilizer inlet below), and each tine extends acutely relative to the rotational axis and is longitudinally offset from the inlet (figure 3: agitator wires K’ extend along shaft I and these tines form an acute angle, less than 90ᵒ with the rotational axis of the shaft & agitator wires K’ are longitudinally offset from the inlet in the same way as the tines of the instant case).  
	Davis is silent on a sub-hopper configured to couple to a metering system having a plurality of inlets.
	Lempriere teaches a sub-hopper configured to couple to a metering system having a plurality of inlets (figure 3: hopper 12 & roller 20, shaft 22, and their drive system is considered a reading on metering system which is coupled to hopper 12 & figures 2 and 3: aperture 16 [along with restrictor plate 48 {figure 1a}] is a reading on plurality of inlets).
It would have been obvious to modify the fertilizer distributor hopper of Davis with the hopper, metering system, and plurality of inlets to the metering system of Lempriere in order to measure the amount of fertilizer being distributed and distribute it evenly along the longitudinal axis via the plurality of inlets.

Regarding Claim 10, Davis teaches the agitator (figures 1 – 3: entire system) of claim 9, wherein a respective hoop and a respective tine of each extension of the plurality of extensions form a U-shape, a J-shape, an L-shape, or any combination thereof (figure 3: agitator wires K’ and loops k form a U-shape).  

Regarding Claim 11, Davis teaches the agitator (figures 1 – 3: entire system) of claim 9, wherein a first extension of the plurality of extensions comprises the tine and an additional tine that extend from the hoop (figure 3: each tine and loop set comprises two agitator wires K’ that extend from loops k).  

Regarding Claim 12, Davis teaches the agitator (figures 1 – 3: entire system) of claim 11, wherein a second extension of the plurality of extensions is positioned adjacent to the first extension of the plurality of extensions, and the tine of the second extension extends away from the first extension (figure 3: each tine and loop set comprises two agitator wires K’ that extend away from each other).  

Regarding Claim 13, Davis teaches the agitator (figures 1 – 3: entire system) of claim 12, wherein the second extension is positioned on a first side of the first extension relative to a longitudinal axis, the tine of the second extension extends away from the first extension in a first longitudinal direction (figure 3: each tine and loop set comprises two agitator wires K’ that extend away from each other), a Office Action Mailed on May 2, 2022third extension of the plurality of extensions is positioned adjacent to the first extension on a second side of the first extension, opposite the first side, relative to the longitudinal axis, and the tine of the third extension extends away from the first extension in a second longitudinal direction opposite the first longitudinal direction (figure 3: each tine and loop set sit adjacent to another set and the tines extend away from each other in the same manner as the instant case).  
	
Regarding Claim 14, Davis teaches the agitator (figures 1 – 3: entire system) of claim 13.
Davis is silent on a first arc length of the hoop of the first extension is smaller than a second arc length of the hoop of the second extension and a third arc length of the hoop of the third extension.  
Absent any unexpected results, it would have been an obvious matter of design choice to decrease in size the first arc length of the hoop of the first extension until it is smaller than both its neighbors in order to alternate hoops sizes to implement different agitator member sizes to effect enhanced mixing, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 15, Davis teaches the agitator (figures 1 – 3: entire system) of claim 9, wherein each extension of the plurality of extensions is coupled to the shaft via a welded connection, a fastener, an interference fit, or any combination thereof (Page 2 Lines 120 – 125: “fastening k’ ”).  

Regarding Claim 16, Davis teaches the agitator (figures 1 – 3: entire system) of claim 9.
Davis is silent on each extension of the plurality of extensions is integrally formed with the shaft.
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify pins of Lempriere and making them formed integrally with the shaft of Lempriere in order to enhance agitator member integrity, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding Claim 21, Davis teaches the agitator (figures 1 – 3: entire system) of claim 1, wherein the tine extends along the shaft and forms an acute angle with the shaft (figure 3: agitator wires K’ extend along shaft I and these tines form an acute angle, less than 90ᵒ with the rotational axis of the shaft).  

Regarding Claim 22, Davis teaches an agitator (figures 1 – 3: entire system) for an agricultural system (intended use), comprising: a shaft configured to rotate about a rotational axis during operation (figure 3: shaft I) of the agricultural system (intended use); an extension coupled to the shaft, wherein the extension includes a hoop and a tine extending from the hoop (figure 3: agitator wires K’ and loops k), and the tine extends acutely relative to the rotational axis of the shaft (figure 3: agitator wires K’ extend along shaft I and these tines form an acute angle, less than 90ᵒ with the rotational axis of the shaft); wherein the hoop is longitudinally aligned with the inlet of the metering system (figures 1 & 3: loops k are longitudinally aligned with the inlet to the feed-wheel), and the tine is longitudinally offset from the inlet (figures 1 & 3: agitator wires K’ are longitudinally offset from the inlet to the feed-wheel in the same manner as the instant case).
Davis is silent on a sub-hopper; a metering system configured to couple to the sub-hopper, wherein the metering system includes an inlet configured to receive particulate material; and a driver, 112f: motor and its equivalents, configured to cyclically rotate the shaft in a first rotational direction about the rotational axis and in a second rotational direction, opposite the first rotational direction, about the rotational axis.
Lempriere teaches a sub-hopper (figure 3: hopper 12); a metering system configured to couple to the sub-hopper (figure 3: roller 20, shaft 22, and their drive system is considered a reading on metering system which is coupled to hopper 12), wherein the metering system includes an inlet configured to receive particulate material (figures 2 & 3: aperture 16 is a reading on inlet); and a driver, 112f: motor and its equivalents, configured to cyclically rotate the shaft in a first rotational direction about the rotational axis and in a second rotational direction, opposite the first rotational direction, about the rotational axis (figure 5 & [0050]: “motor” & intended use: the preceding claim language is a function of how one would run the motor and is therefore considered intended use as the drive system is structurally capable of rotating in both rotational directions [one of ordinary skill in the art would at the most need to switch the electric leads on the motor to reverse the motor rotation]).
It would have been obvious to modify the fertilizer distributor hopper of Davis with the hopper, metering system, inlet to the metering system, and driver motor of Lempriere in order to measure the amount of fertilizer being distributed and automate the rotation of the agitator distributor.

Response to Arguments
The underlined portions in this office action emphasize additions to the office correspondence made since the prior office action. 
Applicant’s arguments with respect to 112f interpretation is somewhat persuasive as driver is still a generic term for driving a rotating shaft, however much less structure is brought in from the specification. If applicant wishes to nullify the 112f interpretation, please replace “driver” with “motor”.
Applicant’s arguments with respect to Claims 1, 9, and 22 (filed 2 August 2022) have been considered but are moot because the new ground of rejection does not rely on the specific teaching applied in the prior rejection of record for the matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774